                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                              No. 00-40104-01, 02-JTM

WILLIAM LEONARD PICKARD and
CLYDE APPERSON,
            Defendants.




                            MEMORANDUM AND ORDER


       For purposes of clarification, and consitent with general policies of the courts

regarding access to private information, the court provides that, for states which use an

individual’s social security number as that individual’s driver’s license number, the

government may properly redact both numbers in the manner specified in the court’s

prior order. The court denies the government’s motion to the extent it requests redaction

of the city or state of an individual’s place of residence; redaction is appropriate only as

to the individual’s street address. The government’s Motion to Clarify Order (Dkt. 833)

is accordingly granted in part and denied in part.

       IT IS SO ORDERED this 26th day of December, 2018.


                                          s/ J. Thomas Marten
                                          J. Thomas Marten, Judge
